In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that an alternative writ be, and hereby is, granted, and the parties are to brief the case on the merits and the question of whether this cause should be dismissed for failure to file it in the First District Court of Appeals pursuant to R.C. 2101.11(B)(2).
IT IS FURTHER ORDERED by the court that the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present within twenty days of the date of this entry; relator shall file his brief within ten days after the filing of evidence; respondent shall file their briefis) within twenty days after the filing of relator’s brief; and relator may file a reply brief within five days after the filing of respondents’ briefis).